                        IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


JAMES REILLY,

                    Plaintiff,

      v.

SHALIS M. LARSEN,                              ORDER ON MOTION TO STAY

                    Petitioner,
                                               CIVIL ACTION: 2:19-mc-00166-CW-DBP
DAN ROCK,

                    Petitioner,

VIVINT SOLAR,

                    Defendant.



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 JAMES REILLY,

                                  Plaintiff,   CIVIL ACTION: 1:18-cv-12356-NLH-JS

               v.

 VIVINT SOLAR,

                                  Defendant.




       This matter was referred to Magistrate Judge Pead pursuant to a 28 U.S.C. § 636(b)(1)(A)

referral from District Judge Clark Waddoups. (ECF No. 3.) Before the Court is Petitioner Shalis

M. Larsen’s Motion to Stay (“Motion”). (ECF No. 15.) The matters have been fully briefed.
The court has carefully reviewed the moving papers submitted by the parties. Pursuant to civil

rule 7-1(f) of the Rules of Practice for the United States District Court for the District of Utah,

the court concludes that oral argument is not necessary and will determine the motions on the

basis of the written papers. See DUCivR 7-1(f). For the reason set forth herein, the court

DENIES the Motion.

       The corpus of litigation in this matter is located in New Jersey. This court has been

involved for the limited purpose of addressing requests to quash deposition subpoenas for

individuals who reside in Utah. This court ordered (“Deposition Order”) that Ms. Larsen shall

submit to a deposition to answer questions about her investigation into the claims that Mr.

Reilly’s signature was improperly used by Vivint on various forms and to pull credit on a solar

panel project. (ECF No. 14.) Ms. Larsen timely objected to the Deposition Order. (ECF No.

16.)

       Currently, Ms. Larsen requests that this court stay the requirements of the Deposition

Order until District Judge Waddoups issues a ruling on her objection. See Motion at 2. When

applying for a stay, a party must demonstrate “a clear case of hardship or inequity if even a fair

possibility exists that the stay would damage another party.” Span–Eng Assocs. v. Weidner, 771

F.2d 464, 468 (10th Cir. 1985) (internal quotations omitted). Instead of demonstrating a “clear

case of hardship or inequity”, Ms. Larsen side-steps this requirement by invoking Fed. R. Civ. P.

6(b), which states that “[w]hen an act may or must be done within a specific time, the court may

for good cause, extend the time . . .if a request is made, before the original time or its extension

expires . . . .” Rule 6, however, is inapplicable because this court did not specify a date certain

for Ms. Larsen to be deposed. (ECF No. 16.) The court left that decision up to the parties

because this court is ill-informed about the discovery deadlines that are in place due to rulings




                                                  2
issued in the New Jersey action.

       Consequently, Ms. Larsen falls short of establishing any claim of hardship or inequity

should she participate in a deposition, sooner rather than later, regarding facts about her

investigation. It is not the court’s job to concoct a claim of hardship or inequity for a fact

witness. Therefore, based upon the foregoing, the Motion is DENIED.

       SO ORDERED this 18th day of June, 2019.



                                       BY THE COURT:



                                       ______________________________
                                       Dustin B. Pead
                                       United States Magistrate Judge




                                                  3
